Citation Nr: 0614607	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to an increased rating for right eye choroidal 
rupture in the temporal area with vision and visual field 
loss, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953, and from February 1954 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a decision dated in October 2003 the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).  

In an Order dated in January 2006 the Court, citing to 
DeBeaord v. Principi, 18 Vet. App. 357 (2004), set aside the 
Board's October 2003 decision, and remanded the case to the 
Board for further development.


REMAND

In the October 2003 decision, the Board found that the 
veteran had no light perception in the service-connected 
right eye and that he was not shown to be blind in the left 
eye.  The Board referred only to the definition of blindness 
in 38 C.F.R. § 4.79 when assessing whether the veteran was 
blind in his non-service-connected eye.  The Court has held 
that VA has provided seven regulatory definitions of 
blindness and each of them must be considered when 
determining whether a veteran is blind in both eyes.  In 
DeBeaord, supra at 365, the Court identified the following VA 
definitions for blindness:

(1) anatomical loss of both eyes (DC 6061); 
(2) blindness in both eyes having only light perception 
(DC 6062); 
(3) anatomical loss of one eye and 5/200 vision in the 
other eye (DC 6063); (4) blindness in one eye having 
only light perception and 5/200 vision in the other eye 
(DC 6067); 
(5) vision in each eye of 5/200 (DC 6071). 
(6) blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance 
(38 C.F.R. § 3.350(c)(1)(v)); and 
(7) impairment of field vision that is concentric 
contraction to 5º bilateral (DC 6080); see 38 C.F.R. § 
3.350(b)(2) (providing that concentric contraction of 
the field of vision beyond 5 degrees in both eyes is the 
equivalent of 5/200 visual acuity).

In statements dated in September 2002 and January 2003, W. 
Hurd, M.D., reported that the veteran has no light perception 
in his right eye and is legally blind in his left eye, with a 
visual acuity in the left eye of 20/200. 

The veteran has also received services from a VA Medical 
Center; however, according to the record, his last VA 
examination was in May 2000.  In view of the significant 
amount of time that has lapsed since his last visual 
examination, a new examination is warranted.  38 C.F.R. 
§§ 3.159(c)(4), 4.75, 4.76.

Accordingly, the case is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for his vision loss since May 
2003.  Even if no additional sources of 
treatment records are identified, all 
relevant records compiled since May 2000 by 
the VA medical center patronized by the 
veteran should be obtained.

2.  The veteran should then be scheduled 
for a visual examination by an appropriate 
specialist.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner is 
specifically requested to advise as to each 
of the following:

*	Whether there is anatomical loss 
of both eyes;

*	Whether there is blindness in 
both eyes having only light 
perception;

*	Whether there is anatomical loss 
of one eye and 5/200 vision in 
the other eye;

*	Whether there is blindness in 
one eye having only light 
perception and 5/200 vision in 
the other eye;

*	Whether there is vision in each 
eye of 5/200;

*	Whether there is blindness in 
both eyes, rendering such 
veteran so helpless as to be in 
need of regular aid and 
attendance;

*	Whether there is impairment of 
field vision that is concentric 
contraction of the field of 
vision to 5º of both eyes.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  The 
SSOC should set forth the seven (7) 
definitions of blindness identified by the 
Court in DeBeaord, supra.  Thereafter, the 
case should be returned to the Board for 
appellate review, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


